Citation Nr: 1233505	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




 ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served on active duty from November 1973 to November 1993. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this rating action to the Board. 

In February 2011, the appellant testified before the undersigned and a copy of the hearing transcript is of record. 

In August 2011, the Board remanded the appellant's appeal to the RO for additional substantive development.  The Board specifically instructed the RO to obtain an opinion as to the etiological relationship, if any, between the Veteran's period of military service and service-connected disabilities and his fatal cardiac arrest, acute myocardial infarction and coronary atherosclerosis.  A VA physiatrist provided the requested opinion in November 2011.  A copy of the November 2011 opinion has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it must again remand the claim on appeal, in part, to comply with its August 2011 remand directives.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below. 

As directed by the Board in August 2011, a VA clinician provided an opinion on the etiological role, if any, that the Veteran's service-connected disabilities (degenerative disc disease (DDD) of the cervical spine, (rated as 20 percent disabling); DDD of the lumbar spine; residuals of a fracture of the left small toes, bilateral sensorineural hearing loss; sinusitis; and polyps on the vocal cords, each rated as noncompensably disabling)) caused or contributed to his fatal cardiac arrest, acute myocardial infarction and coronary atherosclerosis.  The Board also requested that a VA examiner provide opinions to the following three questions.  (i) Was the Veteran's cause of death caused by or otherwise connected to his in-service treatment for chest pains, in-service high blood pressure readings, in-service inoculations or any other incident of his military service?; (ii) Did the Veteran's service-connected disabilities preclude his ability to exercise and, if so, whether the absence of regular exercise caused his demise?; and, (iii) Could the Veteran's cause of death be attributed to any service-connected condition?  The Board indicated that the opinions needed to be supported with a complete rationale and without resorting to speculation.  The Board also directed the VA reviewer to resolve his or her opinion(s) with any conflicting medical evidence of record.  Specifically, an August 2008 opinion that was supportive of the appellant's claim, authored by Dr. Dawson.  (See August 2008 statement, wherein Dr. Dawson. opined, in part, "[c]certainly his ongoing pain an limitations in activity due to his degenerative spine changes was a contributing factor his deterioration.").

In response to the Board's August 2011 directives, a VA physiatrist provided an opinion in November 2011.  The VA physiatrist fully addressed the question of whether the Veteran's service-connected disabilities precluded his ability to exercise and, if so, whether the absence of exercise caused his demise.  However,  the November 2011 VA physiatrist did not provide any rationale to his blanket conclusion that the "cause of death was cardiac arrest, acute myocardial infarction, for this reason his sc disabilities -djd of l-spine; c-spine, sinusitis, fx lt small toe and residuals from cordectomy were less likely contributory to his death."  (See November 2011 VA opinion, page (pg.) 2)). 

In addition, and with respect to the question of whether any of the Veteran's in-service treatment for chest pain, high blood pressure readings, inoculations or any other incident of service origin had caused his death, the November 2011 VA physiatrist provided a cursory and convoluted statement.  To this end, he concluded, "it is less likely that cause of death was caused by or otherwise connected to his in-service tt for chest pains, high blood pressure readings, inoculations or other incidents, although possibility of veteran having chest pain-unreported/untreated, continued blood pressure fluctuations and smoke would have aggravating effect on outcome results which could not be delineated without speculation."  The Board cannot discern the meaning of this murky and incohesive opinion and, thus, finds it unresponsive to its August 2011 directives.  

In addition, the November 2011 VA physiatrist did not address the August 2008 opinion provided by Dr. Dawson, as directed by the Board in August 2011.  See August 2011 Board remand page (pg.) 5)).  Because of the above-cited deficiencies in the November 2011 VA opinion, the Board finds that the appeal must be remanded for another opinion provided by a VA specialist in cardiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the appellant is represented by the Texas Veterans Commission (TVC).  The record does not contain a VA Form 646 or any other indication that the claims files were made available to TVC for review prior to certification to the Board.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence consisting of a VA opinion that addressed the etiology of the Veteran's death and its etiological relationship, if any, to his period of military service and service-connected disabilities was added to the record while the case was in remand status. 

The Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. 
§ 20.600 (2011).  The United States Court of Appeals for the Federal Circuit  has recently held that appellants have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290  Fed. Cir. 2009).  Therefore, the Board finds that the appellant's representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claim on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an appropriate VA medical opinion from a VA examiner specializing in cardiology to ascertain the likelihood that the Veteran's immediate cause of death or any underlying cause of death could be related to his military service or secondary to any service-connected condition.  

The claims folders must be reviewed by the examiner prior to responding to the questions below.  The examiner must indicate in his or her report that review of the claims files had been performed. 

The examiner is directed to answer the following questions: 

(i) Was the Veteran's death by cardiac arrest, due to (or as a consequence of) acute myocardial infarction, due to (or as a consequence of) coronary atherosclerosis, as noted on his death certificate, the result of an incident of service origin, to specifically include in-service treatment for chest pains, high blood pressure readings and inoculations or any other in-service event? and, 

(ii) Did any of the Veteran's service-connected disabilities (DDD of the cervical spine, (rated as 20 percent disabling); DDD of the lumbar spine; residuals of a fracture of the left small toes, bilateral sensorineural hearing loss; sinusitis; and polyps on the vocal cords, each of these disabilities rated as noncompensably disabling)) substantially or materially contribute to his death by cardiac arrest, due to (or as a consequence of) acute myocardial infarction, due to (or as a consequence of) coronary atherosclerosis, as noted on his death certificate? 

In formulating his or her response to the above-cited questions, the examiner must comment on the relevance, if any, of the following service and post-service medical evidence, to include, but not limited to: 

(i) Normal echocardiogram (EKG) reports, dated in November 1978 and July 1984;
 
(ii) February 1985 service treatment record (STR) reflecting that the Veteran presented to the emergency care and treatment clinic with complaints of left-sided chest pain.  It was noted that the Veteran had a negative cardiac history.   An assessment of left pectoralis spasm was entered;

(iii) July 1985 STR reflecting that the Veteran complained of needle-like chest pains for the previous week.  An assessment of chest pain-non cardiac was entered;

(iv) August 1985 STR reflecting that the Veteran had smoked a pack of cigarettes a day for the previous 20 years.  He was referred to a smoking clinic. 

(v) May 1989 service treatment record (STR), containing blood pressure readings of 152/108, 160/120, 164/104;

(vi) February 1992 service treatment records, reflecting that the Veteran had a blood pressure reading of 142/104; and 

(vii) August 2008 report, prepared by M. C. D., reflecting, in part, that the Veteran's ongoing pain and limitations in activity due to his degenerative spine changes was a contributing factor in his deterioration.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer's report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action. 

3.  Thereafter, the AMC/RO should re-adjudicate the appellant's claim for service connection for the cause of the Veteran's death, in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case ("SSOC") that addresses all evidence received since issuance of a July 2012 SSOC.  They should be provided an opportunity to respond before the case is returned to the Board.  

Prior to recertifying the appeal to the Board. the AMC/RO must afford the Veteran's representative, Texas Veterans Commission, an opportunity to review the claims files and complete a VA Form 646 or equivalent written argument.  If the representative cannot be contacted, the appellant should be so notified to ensure that her due process rights are protected.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


